Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cho (US 20160148571 A1) in view of Ryu (US Pub. No: 20170092198).

Regarding claim 10:
Cho (US 20160148571 A1) a display device comprising: 
a display panel (Fig. 1) including a pixel (PX) including a switching element; a gate driver (130) which provides a gate signal to the display panel (([0060-0063]); a data driver (140) which provides a data voltage to the display panel ([0073, 0085]]); an emission  signal to the display panel (FIG. 2 during an emission period E an emission signal)  (see [0075]); and
 	a driving controller (timing controller 120) which generates control signals (CONT2) for controlling the gate driver ([0060-0063]); the data driver,  wherein, in a low-frequency driving mode (ELVSS), the driving controller (120) is configured to provide a first analog driving voltage (analog voltage for GR on state through the 8th transistor) for operating the data driver to the data driver during a writing frame for writing data to the pixel and to provide a second analog driving voltage (ELVss voltage with off mode) that does not operate the data driver (in off state does not operate the data driver since the pixel driver 10 turn off by the transistor T8 based on fourth control signal GR) to the data driver during a holding frame (i.e. holding frame of  off period) for holding the data written in the pixel (see, [0091-0092], see Fig. 8-9) (in [0091-0092], the pixel 10 may be turned on or off by the fourth control signal GR.  The eighth transistor T8 may be turned off when the compensation period P ends. The third transistor T8 may apply a reference voltage Vref provided by the reference voltage source Vref to the third node N3 through a switching operation. In the pixel 10 of the embodiment of FIGS. 8 and 9, the occurrence of a coupling may be reduced or minimized by applying the reference voltage Vref to the third node N3 via the eighth transistor T8, which is turned on or off according to the fourth control signal GR . In [0099], the reference voltage providing unit 12 may include an eighth transistor T8 that has a first electrode connected to the reference voltage source Vref, a second electrode connected to the third node N3 and a gate electrode provided with the fourth control signal GR).  

Note that Cho discloses first switching element and second switching element (T6 and T7, [0060]). 
However, Chow does not specifically discloses switching element of a second type that is different from the first type; an emission controller which provides an emission control signal to the display panel. 

Ryu (US Pub. No: 20170092198) discloses switching element of a second type that is different from the first type ([0201] The first TFT T1 may be implemented as a p-type MOSFET TFT or as an n-type MOSFET TFT, or as a complementary MOSFET (CMOS). The semiconductor material of the first TFT T1 may be a polycrystalline semiconductor material, such as polycrystalline silicon; an emission controller which provides an emission control signal (signal on EM) to the display panel (see FIG. 4), and a plurality of emission (EM) signal lines supplied with an emission control signal ("EM signal").
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with the teaching of Ryu, thereby providing a uniform brightness in the display device.  
 
Regarding claim 11:

Ruy discloses wherein, in the low-frequency driving mode frame (i.e. driving in  low level drive ),( see Fig. 3), the gate clock signal (GR) swings between the high level and the low level ( see Fig. 3) during the writing frame (scan frame  see Fig.3) (0073, 0054])

Ruy discloses maintained at the low level (low speed drive) during the holding frame (FIG. 7 illustrates an example of writing one frame of data to the pixels during the low-speed driving mode, each pixel may hold the previously charged data voltage during the unit of time for the low-speed driving mode, [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with the teaching of Ryu, thereby providing high efficient data transmission in the display device.  

Regarding claim 20:
Cho in view of Ryu discloses wherein the switching element of the first type is a P-type transistor, and wherein the switching element of the second type is an N-type transistor (see Ryu, [0201]).  Same motivation as applied to claim 1. 

2.	Claims 1-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Cho (US 20160148571 A1) in view of Ryu (US Pub. No: 20170092198) and further in view of Jeon (US Pub. No: 20170206837).

Regarding claim 1:

Cho (US 20160148571 A1) discloses a display device comprising: 
a display panel (Fig. 1) including a pixel including a switching element of a first type and a switching element of a second type (i.e. switching unit having, for example, plurality of transistors), a gate driver (140) which generates a gate signal based on a gate clock signal (CONT2) and provides the gate signal to the display panel ([0060-0063]);
 a data driver (130) which provides a data voltage (Vdata) to the display panel ([0059-0063]);
 an emission signal to the display panel (FIG. 2 during an emission period E an emission signal) (see [0075]); and
 a driving controller (120, Fig. 1) which generates control signals for controlling the gate driver (140, Fig. 1), the data driver (130, Fig. 1), and the emission controller (150, Fig. 1) [0085]), 

 Cho does not specifically disclose wherein, in a low-frequency driving mode , the driving controller is configured to provide the gate clock that swings between a high level and a low level at least three times to the gate driver during a writing frame for writing data to the pixel and to provide the gate clock signal to the gate driver during a holding frame for holding the data written in the pixel and switching element of a second type that is different from the first type; an emission controller which provides an emission control signal to the display panel. 

Jeon (US Pub. No: 20170206837) discloses in a low-frequency driving mode (Fig. 3, 7), the driving controller (150, see Fig. 3) is configured to provide the gate clock (SD1 including gate clock signals) that swings between a high level and a low level at least three times (plurality of times) to the gate driver (110) during a writing frame (FPs) for writing data to the pixel and to provide the gate clock signal to the gate driver during a holding frame (FPr) for holding the data written in the pixel ([0197, 0205]),  discloses a plurality of frame periods that proceeds during and/or corresponds to the second driving mode DM2 may include at least one supply frame period FPs (or supply period FPs) and a hold period that includes a plurality of remaining frame periods FPr (or frame-length periods FPr remaining in the second driving mode DM2). The supply period FPs may be as long as each frame period FP. Each frame-length period FPr may correspond to no new image frame and may be as long as each frame period FP), switching elements; an emission controller which provides an emission control signal to the display panel ([0374]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with the teaching of Jeon, thereby providing a high efficient data transmission in the display device.  

Ryu (US Pub. No: 20170092198) discloses switching different type of switching elements ([0201] The first TFT T1 may be implemented as a p-type MOSFET TFT or as an n-type MOSFET TFT, or as a complementary MOSFET (CMOS). The semiconductor material of the first TFT T1 may be a polycrystalline semiconductor material, such as polycrystalline silicon); an emission controller which provides an emission control signal (signal on EM) to the display panel (see FIG. 4), and a plurality of emission (EM) signal lines supplied with an emission control signal (EM signal).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with the teaching of Jeon and Ryu, thereby providing a uniform brightness in the display device.  
 
Regarding claim 2:
Ruy discloses wherein, in the low-frequency driving mode frame (i.e. driving in  low level drive ),( see Fig. 3), the gate clock signal (GR) swings between the high level and the low level ( see Fig. 3) during the writing frame (scan frame  see Fig.3) (0073, 0054])

Ruy also discloses maintained at the low level (low speed drive) during the holding frame (FIG. 7 illustrates an example of writing one frame of data to the pixels during the low-speed driving mode, each pixel may hold the previously charged data voltage during the unit of time for the low-speed driving mode, [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with the teaching of Jeon and Ryu, thereby providing high efficient data transmission in the display device.  

Regarding claims 3:
Cho discloses wherein, in the low-frequency driving mode (Low level drive), the gate clock signal swings between the high level and the low level (i.e. clock signal during scan driving) during the writing frame (scan frame see Fig. 3) ([0054, 0073]). 

Ryu discloses to maintained at the high level (high speed) during the holding frame (In [0055-0056], Ryu indicates that gate driver, 120 outputs scan pulses, SCAN1, SCAN2 and the EM signal, which, as illustrated in Fig. 3 controls the driving elements and operates high-speed, indicating the switching elements are driven according to the claim limitation, also see Ryu, [0072]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho with the teaching of Jeon and Ryu, thereby providing high efficient data transmission in the display device.   
 
Regarding claims 4: 
Cho in view of Ryu discloses wherein the switching element of the first type is a poly-silicon thin film transistor, and wherein the switching element of the second type is an oxide thin film transistor (see Ryu [0201]).  Same motivation as applied to claim 1.

Regarding claim 5:
Cho in view of Ryu discloses wherein the switching element of the first type is a P-type transistor, and wherein the switching element of the second type is an N-type transistor (see Ryu, [0201]).  Same motivation as applied to claim 1. 
 
Regarding claim 9:
Cho discloses wherein the driving controller (120) includes a gate controller (MD) which generates the gate clock signal (gate clock signal CNT2 generates through driving transistor MD, see [0077]).   
    
   Allowable Subject Matter

3.	Claims 6-8, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance:
Regarding claim 6:
The closest art of record singly or in combination fails to teach or suggest the limitations “a fifth switching element including a gate electrode to which the emission control signal is applied, a first electrode to which a high power supply voltage is applied, and a second electrode connected to the second node; a sixth switching element including a gate electrode to which the emission control signal is applied, a first electrode connected to the third node, and a second electrode connected to an anode electrode of an organic light emitting diode; a seventh switching element including a gate electrode to which an organic light emitting diode initialization gate signal is applied, a first electrode to which the initialization voltage is applied, and a second electrode connected to the anode electrode of the organic light emitting diode; Page 5 of 10Attorney Docket No.: 21C1152US a storage capacitor including a first electrode to which the high power supply voltage is applied and a second electrode connected to the first node; and the organic light emitting diode including the anode electrode and a cathode electrode to which a low power supply voltage is applied, wherein the gate signal generated from the gate driver includes the first and second data write gate signals, the data initialization gate signal, and the organic light emitting diode initialization gate signal” (see Applicant’s disclosure Fig. 2).  

	Regarding claim 14:
	The closest art of record singly or in combination fails to teach or suggest the limitations “a fifth switching element including a gate electrode to which the emission control signal is applied, a first electrode to which a high power supply voltage is applied, and a second electrode connected to the second node; a sixth switching element including a gate electrode to which the emission control signal is applied, a first electrode connected to the third node, and a second electrode connected to an anode electrode of an organic light emitting diode; a seventh switching element including a gate electrode to which an organic light emitting diode initialization gate signal is applied, a first electrode to which the initialization voltage is applied, and a second electrode connected to the anode electrode of the organic light emitting diode; a storage capacitor including a first electrode to which the high power supply voltage is applied and a second electrode connected to the first node; and the organic light emitting diode including the anode electrode and a cathode electrode to which a low power supply voltage is applied, wherein the gate signal provided from the gate driver includes the first and second data write gate signals, the data initialization gate signal, and the organic light emitting diode initialization gate signal” (See applicant’s disclosure Fig. 2).  

Applicant’s Argument
4.	Applicant’s arguments filed on 06/08/2022 regarding claims 1-5 and 9 has been considered but are moot in view of new ground of rejection. In view of amendment the reference of Jeon (US 20150243203) has been added for further consideration.
 
Regarding claim 10:
Applicant argues that Cho in view of Ryu fails to discloses “wherein, in a low-frequency driving mode, the driving controller is configured to provide a first analog driving voltage for operating the data driver to the data driver during a writing frame for writing data to the pixel and to provide a second analog driving voltage that does not operate the data driver to the data driver during a holding frame for holding the data written in the pixel” as recited in claim 10.
	In responds, Examiner disagrees with the Applicant’s point of view. Note that the limitations are broadly recited in the claim.  Cho implicitly discloses the limitations”  wherein, in a low-frequency driving mode (ELVD), the driving controller (120) is configured to provide a first analog driving voltage (analog voltage for GR on on state through the 8th transistor) for operating the data driver to the data driver during a writing frame for writing data to the pixel and to provide a second analog driving voltage (ELVD with groung voltage) that does not operate the data driver (in off voltage does not operate the data driver since the pixel driver 10 turn off by the transistor T8 based on fourth control signal GR) to the data driver during a holding frame (i.e. holding frame of  off period) for holding the data written in the pixel” (see, [0091-0092], see Fig. 8-9) (in [0091-0092], the pixel 10 may be turned on or off by the fourth control signal GR.  The eighth transistor T8 may be turned off when the compensation period P ends. The third transistor T8 may apply a reference voltage Vref provided by the reference voltage source Vref to the third node N3 through a switching operation. In the pixel 10 of the embodiment of FIGS. 8 and 9, the occurrence of a coupling may be reduced or minimized by applying the reference voltage Vref to the third node N3 via the eighth transistor T8, which is turned on or off according to the fourth control signal GR . In [0099], the reference voltage providing unit 12 may include an eighth transistor T8 that has a first electrode connected to the reference voltage source Vref, a second electrode connected to the third node N3 and a gate electrode provided with the fourth control signal GR).  

Pertinent art 
5.	Pertinent art of record Kim (US Pub. No: 20140139418) and Park (US 20140118323) discloses display device. 
Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692